Affirming.
In the recent primary election, Dr. Walk Stumbo, Ed Hill, and J.M. Turner were candidates for the Democratic nomination for the office of county judge of Floyd county. Dr. Stumbo received 4,546, Ed Hill received 3,245, and J.M. Turner received approximately 500 votes. Hill contested the nomination of Stumbo and he filed a counter contest, each claiming that the other had violated the Corrupt Practice Act (Ky. St., See. 1565b-1 et seq.) and was not entitled to the nomination.
A voluminous record was made upon the trial before the Honorable J. Frank Stewart, as special judge, who concluded that both of these candidates were proven guilty of violating thereupon the law and that neither of them was entitled to the certificate of nomination. Turner was not a party to the proceeding.
This court has gone over the record very carefully and considered the arguments made by the parties. It would serve no useful purpose to recite even the substance of that evidence, and, especially in view of the short time until the regular election, it seems sufficient to say that after such consideration we find no difficulty in sustaining the judgment.
Wherefore the judgment upon both the appeal and the cross-appeal is affirmed. *Page 788